826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lloyd SHEPHARD, Petitioner,v.DEPARTMENT OF COMMERCE, Respondent.
Appeal No. 87-3278.
United States Court of Appeals, Federal Circuit.
July 10, 1987.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and NIES, Circuit Judge.
NIES, Circuit Judge.

DECISION

1
Lloyd Shephard seeks review of the final decision of the Merit Systems Protection Board, Case No. DC07528610377, sustaining the Department of Commerce's decision to remove him from his position as a Mail Clerk for misconduct and refusal to answer appropriate interrogation in a properly authorized inquiry.  We affirm.

OPINION

2
Shephard's only statement on appeal is "I would like Back Pay."    His desire for back pay demonstrates no error on the part of the board, and we affirm on the basis of the opinion of the administrative judge.